           Case 2:19-cv-01612-KJM-CKD Document 22 Filed 01/28/21 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 VICTORIA L. BOESCH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 victoria.boesch@usdoj.gov

 6 Attorneys for the United States

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10   RENEE BOOTH and BRADLEY CONVERSE,
     JR. individually and as next friends of K.C., a      CASE NO. 2:19-cv-01612-KJM-CKD
11   minor
                                   Plaintiffs,
12
                            v.
13                                                        STIPULATION AND ORDER FOR
     UNITED STATES OF AMERICA,                            INDEPENDENT MEDICAL
14                                                        EXAMINATION PER FEDERAL RULE OF
                                     Defendant.           CIVIL PROCEDURE 35
15

16

17

18
            Plaintiffs Renee Booth and Bradley Converse, Jr., and Defendant the United States respectfully
19
     submit this stipulation and proposed order for an independent medical examination under Federal Rule
20
     of Civil Procedure 35, which provides that the court may order physical examination of a party whose
21
     physical condition is in controversy.
22
            The parties hereby stipulate that K.C. will present for an independent medical examination by
23
     Dr. Kimberly BeDell, M.D., and Miranda Van Horn, Life Care Planner, on January 27, 2021, at 11:00
24
     a.m. by Zoom. The examination will be video recorded via Zoom. No staff or attorneys from the
25
     offices of Plaintiff’s or Defendant’s counsel will attend the examination.
26
27

28


     STIPULATION AND ORDER FOR INDEPENDENT MEDICAL EXAMINATION
30   PER FEDERAL RULE OF CIVIL PROCEDURE 35                                                           PAGE 1
           Case 2:19-cv-01612-KJM-CKD Document 22 Filed 01/28/21 Page 2 of 2

 1

 2 Dated: January 24, 2021
                                                   McGREGOR W. SCOTT
 3                                                 United States Attorney
 4
                                             By:   /s/ Victoria L. Boesch
 5                                                 VICTORIA L. BOESCH
                                                   Assistant United States Attorney
 6
                                                   Attorneys for Defendant
 7
                                                   United States of America
 8

 9                                                 _/s/ Laurie Higginbotham (authorized 1/22/21)
                                                   LAURIE HIGGINBOTHAM
10                                                 Whitehurst, Harkness, Brees, Cheng, Alsaffar,
                                                   Higginbotham, & Jacob, PLLC
11
                                                   Attorneys for Plaintiffs
12

13 IT IS SO ORDERED.

14
     Dated: January 28, 2021
15                                             _____________________________________
                                               CAROLYN K. DELANEY
16
                                               UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


     STIPULATION AND ORDER FOR INDEPENDENT MEDICAL EXAMINATION
30   PER FEDERAL RULE OF CIVIL PROCEDURE 35                                                   PAGE 2
